The decree under appeal, adjudging Rose S. Laden to be the owner of the shares of stock in question and directing the trustees of the United Conclave Building and Loan Association to inscribe her name upon the books and records of the association and directing them to pay to her all dividends heretofore declared and hereafter declared on the stock in question, is affirmed, for the reasons stated by Vice-Chancellor Bigelow whose opinion is reported in 134 N.J. Eq. 24. We call attention to a reference in the opinion to a letter written by a Mr. Katz to the Federal Trust Company under date of October 6th, 1941. The reference to and quotation from the letter were improper since it was not offered in evidence. However, there was other evidence ample to support the conclusions reached by the learned Vice-Chancellor without giving any consideration thereto.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, HAGUE, DILL, JJ. 13.
For reversal — None.